Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Status of the Claims
	The response filed 02/21/2021 is acknowledged.
Claims 20, 25, 30, 33-34, 36, 38-40, and 42-47 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 has been considered by the examiner.

Election/Restrictions
Claim 20 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 47, directed to the process of making or using an allowable product, previously are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/31/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the amendment filed 02/21/2021 claims 20, 46 and 47 have been amended to include the limitations discussed at the interview dated 06 January, 2021. The prior art of record does not teach or fairly suggest a shampoo composition comprising from about 10.42% to about 99% by weight of aluminum starch octenylsuccinate in combination with the other features required by claim 20. Hammer teaches dry shampoo composition comprising aluminum starch octenylsuccinate but Hammer teaches an upper limit of 8% for this component. Hammer also does not clearly teach an anhydrous composition. The additional teachings of Bezard, Mintel, Lemoine, and Huber do not fill this gap in the teachings of Hammer. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20, 25, 30, 33-34, 36, 38-40 and 42-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM CRAIGO/
Examiner, Art Unit 1615


/SUSAN T TRAN/Primary Examiner, Art Unit 1615